IN THE COURT OF APPEALS OF TENNESSEE
                           AT NASHVILLE
                                April 11, 2013 Session

ADEDAMOLA O. ONI, M.D. v. TENNESSEE DEPARTMENT OF HEALTH
      & TENNESSEE BOARD OF MEDICAL EXAMINERS

                Appeal from the Chancery Court for Davidson County
                  No. 12-394-IV    Russell T. Perkins, Chancellor


                 No. M2012-01360-COA-R3-CV - Filed July 17, 2013


This appeal arises out of disciplinary proceedings against a physician before the Tennessee
Board of Medical Examiners. The proceedings were instituted after the New York State
Board for Professional Medical Conduct disciplined the physician. The Tennessee Board of
Medical Examiners revoked the physician’s medical license and the physician appealed to
the chancery court pursuant to Tennessee Code Annotated section 4-5-322. The chancery
court reversed and vacated the order revoking the physician’s medical license. The
Tennessee Department of Health and the Tennessee Board of Medical Examiners appealed.
For the reasons set forth herein, we reverse in part, affirm in part, and remand for
reconsideration.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Reversed in
                      Part, Affirmed in Part, and Remanded

A NDY D. B ENNETT, J., delivered the opinion of the Court, in which P ATRICIA J. C OTTRELL,
M.S., P.J., and R ICHARD H. D INKINS, J., joined.

Robert E. Cooper, Jr., Attorney General and Reporter; William E. Young, Solicitor General;
and Sue A. Sheldon, Senior Counsel; Nashville, Tennessee, for the appellants, Tennessee
Department of Health and Tennessee Board of Medical Examiners.

James Warren White and Kenneth Ray Jones, Jr., Nashville, Tennessee, for the appellee
Adedamola O. Oni, M.D.
                                               OPINION

                             F ACTUAL AND P ROCEDURAL B ACKGROUND

      Adedamola Oni (“Dr. Oni”) received a Tennessee medical license in 1995 and a New
York medical license in 2000. He never practiced medicine in New York, but renewed his
New York medical license until 2011.

                             2007 Tennessee Disciplinary Proceedings

        On August 24, 2007, following an investigation by the Tennessee Department of
Health (“TDOH”), the Tennessee Board of Medical Examiners (“Board”)1 issued Dr. Oni a
letter of reprimand for “engaging in unprofessional conduct” as proscribed by Tenn. Code
Ann. § 63-6-214(b)(1). The Board based its reprimand on allegations that Dr. Oni
misdiagnosed a patient’s skin problem, directly prescribed to the patient a “for use by
physician only” drug, failed to refer the patient to a dermatologist, failed to accurately and
completely maintain the patient’s medical record, and kept his medical office in an unsanitary
condition. The letter of reprimand was to serve as a settlement in lieu of notice of charges
and a formal hearing and warned that “should you further violate any statute, rule, or
regulation which governs your practice as a medical doctor, this reprimand may be used to
enhance any punishment administered for such violation(s).” In accepting the settlement, Dr.
Oni agreed to pay three $1,000 type A civil penalties ($3,000 in total) plus costs of
$3,692.65.2

      Dr. Oni timely paid the civil penalties on October 17, 2007. The costs were due by
December 14, 2007, but Dr. Oni made no payments until May 2010. He remitted three $300
payments on May 13, 2010, July 13, 2010, and December 21, 2011, and one $2,100 payment
on January 20, 2012.

                              2011 New York Disciplinary Proceedings

       In February and September 2003, Dr. Oni incurred criminal charges for burglary, theft
by taking, and simple battery in the State Court of Fulton County, Georgia. On his October
2003 New York medical license renewal questionnaire, Dr. Oni responded “No” to the


        1
         The Board licenses and regulates all Tennessee physicians and has the duty to conduct disciplinary
hearings. Tenn. Code Ann. § 63-6-101(a)(3).


        2
            See Tenn. Comp. R. & Regs. 0880-02-.12(4)(b)(1) and (c)(1).

                                                    -2-
question, “Since your last registration application, are criminal charges pending against you
in any court?”. On November 21, 2007, while again in the process of renewing his New
York license, Dr. Oni responded “No” to the application question, “Since your last
registration application, has any licensing or disciplinary authority . . . reprimanded or
otherwise disciplined you?”.

       In January 2011, the New York State Board for Professional Medical Conduct (“New
York Board”) instituted disciplinary proceedings against Dr. Oni based upon four alleged
“specifications of misconduct”:

       1. Having been found guilty of improper professional practice or professional
       misconduct by a duly authorized professional disciplinary agency of another
       state where the conduct upon which the finding was based would, if committed
       in New York State, constitute professional misconduct under the laws of New
       York State.

       2. Having disciplinary action taken by a duly authorized professional
       disciplinary agency of another state where the conduct resulting in the
       disciplinary action would, if committed in New York State, constitute
       professional misconduct under the laws of New York State.

       3. Practicing the profession fraudulently.

       4. Willfully making or filing a false report.

        On March 24, 2011, Dr. Oni, represented by counsel, appeared before the New York
State Department of Health, an administrative law judge (“ALJ”), and the New York Board.
After a full hearing in which Dr. Oni testified, the New York Board issued its final
determination and order revoking Dr. Oni’s license to practice medicine in New York and
setting forth findings and conclusions that included the following:

       There were two parts to this case. The first part was a regular direct referral
       case in which the Tennessee Board issued a Reprimand to [Dr. Oni] for
       engaging in unprofessional conduct. The record shows that the Tennessee
       Board assessed against Dr. Oni three civil penalties for a total of $3,000 . . .
       based on [his] having displayed unprofessional conduct by misdiagnosing a
       skin lesion, prescribing a drug directly to a patient despite the drug being
       indicated for use solely by a physician, failing to refer the patient to a
       dermatologist, and failing to maintain an accurate and complete medical
       record.

                                             -3-
       The direct referral aspect of this incident, the Tennessee reprimand, was a
       serious matter but the panel determined that this charge, in and of itself, would
       not elevate the penalty imposed in New York to the level of revocation. The
       “DR+” aspect of this incident–the failure to report it on his subsequent New
       York registration–was, however, deemed a matter of very serious concern for
       the panel and the dishonesty evidenced by the failure to report the reprimand
       is one of the reasons the panel decided that revocation was the appropriate
       penalty in this case.

       The record shows that [Dr. Oni] not only failed to report the reprimand but he
       also failed to report two criminal charges. It is noted that there was an
       additional “DR+” allegation wherein [Dr. Oni] was charged with failing to
       report two separate criminal charges brought against him in Georgia.

      In its final order, the New York Board discussed the fact that Dr. Oni had been
exonerated of the Georgia criminal charges and reasoned as follows:

       [W]hile the criminal charge may well have been removed from [Dr. Oni’s]
       criminal record, it does not alter the fact that [he] lied on his 2007 New York
       registration about the charge. On review of all the facts and circumstances in
       this case, the panel concluded the underlying charges in this case, taken by
       themselves, would not necessarily warrant a revocation. Nevertheless, when
       taken together and when, as in this case, they are lied about, they raise the
       issue of honesty and on that basis the panel felt compelled to order a
       revocation and this was done unanimously.

      It does not appear that Dr. Oni appealed from the New York Board’s final order or
otherwise tried to reinstate his New York medical license.

                        2011-2012 Tennessee Disciplinary Proceedings

        On October 25, 2011, the TDOH filed a notice of charges against Dr. Oni, alleging
that his failure to pay the full costs from the Board’s 2007 reprimand and the revocation of
his New York medical license constituted grounds for discipline per Tenn. Code Ann. §§ 63-
6-214(b)(1), (2), and (20).3


       3
           These sections authorize the Board to exercise its disciplinary authority upon the following
grounds:

                                                                                          (continued...)

                                                  -4-
       The Board conducted a contested case hearing over which an ALJ presided on January
25, 2012.4 Juanita Stone, the Tennessee Department of Health’s disciplinary coordinator, Dr.
Oni, and Dr. Mance, a Chattanooga neurologist, testified. After deliberation, the Board
entered its final order detailing findings of fact and conclusions of law on January 28, 2012.5
Finding sufficient facts to establish that Dr. Oni was subject to discipline under the alleged
statutory sections, the Board revoked his Tennessee medical license and ordered him to pay
the $692.65 balance from 2007 and “the actual and reasonable costs of prosecuting this
case.” Dr. Oni filed a petition for stay of the order and a petition for reconsideration, both
of which were denied.

       Pursuant to Tenn. Code Ann. § 4-5-322, Dr. Oni petitioned the chancery court for
review of the Board’s decision. On March 22, 2012, the court entered an order staying Dr.
Oni’s license revocation pending judicial review. After oral argument and by memorandum
and final order entered May 25, 2012, the chancery court reversed and vacated the Board’s
order revoking Dr. Oni’s medical license, concluding in part that:

        the Board’s decision to revoke Dr. Oni’s medical license for having his New
        York license revoked constitutes an abuse of discretion and is without
        justification in fact under the unique circumstances of this case. This is an
        instance where the physician has engaged in conduct which might warrant
        discipline, but the Court concludes that the Board made a clear error in
        judgment in simply mirroring the revocation sanction levied by its New York
        counterpart.


        3
         (...continued)
        (1) Unprofessional, dishonorable or unethical conduct;

        (2) Violation . . . [of] any provision of this chapter, or any lawful order of the board issued
        pursuant thereto or any criminal statute of the state of Tennessee;
        ...
        (20) Disciplinary action against a person licensed to practice medicine by another state . .
        . for any acts or omissions that would constitute grounds for discipline of a person licensed
        in this state. A certified copy of the initial or final order or other equivalent document
        memorializing the disciplinary action from the disciplining state or territory shall constitute
        prima facie evidence of violation of this section and be sufficient grounds upon which to
        deny, restrict or condition licensure or renewal and/or discipline a person licensed in this
        state;
        4
            By this time, Dr. Oni still owed $692.65 in costs from the 2007 reprimand.
        5
          We will discuss the Board’s deliberations and final order in more detail below as relevant to the
issues on appeal.

                                                     -5-
However, the court affirmed the portion of the Board’s order requiring Dr. Oni to pay the
cost balance from 2007 and costs from the 2011-2012 proceeding, noting “that [Dr. Oni’s]
conduct warranted the institution of disciplinary proceedings” and “that the Board was
justified in levying some degree of discipline against him.” The chancery court remanded
the case to the Board for further proceedings consistent with the court’s rulings.

       The TDOH and the Board perfected this appeal.

                                     ISSUES P RESENTED

        The TDOH and the Board articulate the issue on appeal as follows: Whether the
chancery court erred in vacating the Board’s decision by misapplying the applicable
reciprocal discipline statutes (Tenn. Code Ann. §§ 63-1-120(b) and 63-6-214(b)(20)) and by
inappropriately substituting its own judgment for that of the Board as to the choice of a
disciplinary sanction. In the posture of appellee, Dr. Oni asks us to consider: (1) Whether
the statutory presumption of penalty in Tenn. Code Ann. § 63-1-120(b) applies to disciplinary
proceedings before the Tennessee Board of Medical Examiners; (2) Whether the chancery
court correctly reversed the Board for violating statutory requirements governing its
proceedings in revoking Dr. Oni’s medical license; and (3) Whether the chancery court erred
in affirming the Board’s assessment of administrative costs against Dr. Oni in the 2011-2012
license revocation proceeding.

                                   S TANDARD OF R EVIEW

       Disciplinary proceedings against medical licensees are conducted in accordance with
the Uniform Administrative Procedures Act (“UAPA”). Tenn. Code Ann. § 63-6-216.
The UAPA, Tenn. Code Ann. § 4-5-101 et seq., limits our scope of review of the agency
decision to a “narrow and statutorily prescribed review of the record made before the
administrative agency.” Crawford v. Dep’t of Fin. & Admin., No. M2011-01467-COA-R3-
CV, 2012 WL 219327, at *5 (Tenn. Ct. App. Jan. 24, 2012) (no Tenn. R. App. P. 11
application filed) (quoting Metro. Gov’t v. Shacklett, 554 S.W.2d 601, 604 (Tenn. 1977)).
The UAPA’s narrow standard of review for an administrative body’s factual determinations
“suggests that, unlike other civil appeals, the courts should be less confident that their
judgment is preferable to that of the agency.” Wayne Cnty. v. Tenn. Solid Waste Disposal
Control Bd., 756 S.W.2d 274, 279 (Tenn. Ct. App. 1988). This Court may modify or reverse
the administrative agency’s decision if the agency’s findings, inferences, conclusions or
decisions are:

       (1) In violation of constitutional or statutory provisions;



                                             -6-
       (2) In excess of the statutory authority of the agency;

       (3) Made upon unlawful procedure;

       (4) Arbitrary or capricious or characterized by abuse of discretion or clearly
       unwarranted exercise of discretion; or

       (5)(A) Unsupported by evidence that is both substantial and material in the
       light of the entire record.

Tenn. Code Ann. § 4-5-322(h).

       When we must interpret the meaning of a statute, our review is de novo without
deference to the decision of the court below. Estate of French v. Stratford House, 333
S.W.3d 546, 554 (Tenn. 2011).

                                          A NALYSIS

                                               I.

       The parties’ dispute over whether Tenn. Code Ann. § 63-1-120(b) applies to
disciplinary proceedings before the Board requires us to construe this statute.

       The leading rule governing our construction of any statute is to ascertain and
       give effect to the legislature’s intent. To that end, we start with an
       examination of the statute’s language, presuming that the legislature intended
       that each word be given full effect. When the import of a statute is
       unambiguous, we discern legislative intent “from the natural and ordinary
       meaning of the statutory language within the context of the entire statute
       without any forced or subtle construction that would extend or limit the
       statute’s meaning.”

Myers v. AMISUB (SFH), Inc., 382 S.W.3d 300, 308 (Tenn. 2012) (citations omitted).

       By its terms, Tenn. Code Ann. § 63-1-120 governs disciplinary actions before certain
boards only:

       With respect to any person required to be licensed, permitted, certified or
       authorized by any board, council, committee or agency created pursuant to
       chapters 4, 5, 7, 9, 11 and 12 of this title and to title 68, chapter 140 attached

                                              -7-
          to the division of health related boards, such board, council, committee or
          agency may . . . .


Tenn. Code Ann. § 63-1-120(a)(1). Tennessee Code Annotated section 63-1-120(b)
provides:
          In disciplinary actions against individuals holding a license, certificate, permit
          or authorization in this state at the time of a disciplinary action in another
          reporting state, in the absence of justifying evidence to the contrary, there shall
          be a rebuttable presumption that the sanction proposed in any such proceeding
          will be comparable to that in the reporting state; however, no such presumption
          shall exist for those who are applying for licensure, certification, permit or
          authorization in this state during or after the time the disciplinary action in the
          other state is pending or has become final. If a board, council, committee or
          agency created pursuant to chapters 4, 5, 7, 9, 11 and 12 of this title or title 68,
          chapter 140 denies, restricts or conditions a licensure, certification, permit or
          authorization based on a disciplinary action in another state, the applicant
          shall, upon written request, filed within thirty (30) days of the date of the
          action on the application, be entitled to a contested case hearing.

       The boards created pursuant to Tennessee Code Annotated title 63 chapters 4, 5, 7,
9, 11, and 12 are, respectively, the boards of chiropractic examiners, dentistry, nursing,
osteopathic examination, examiners in psychology, and veterinary medical examiners.6 Title
68, chapter 140 establishes the Tennessee emergency medical services board.7 The board of
medical examiners, created pursuant to title 63, chapter 6,8 is unambiguously excluded from
those enumerated in Tenn. Code Ann. § 63-1-120, and, on appeal, the TDOH and the Board
present no authority suggesting that this statutory section applies to the Tennessee Board of
Medical Examiners and to its choice of sanctions in Dr. Oni’s case. Therefore, we conclude
that Tenn. Code Ann. § 63-1-120(b) does not apply to disciplinary proceedings before the
Board.

                                                        II.

          The applicable reciprocal discipline statute, under which the Board could impose upon

          6
              See Tenn. Code Ann. §§ 63-4-102(a), 63-5-101(a), 63-7-201, 63-9-101(a), 63-11-101(a), and 63-12-
104(a).
          7
              See Tenn. Code Ann. § 68-140-303(a).
          8
              Tenn. Code Ann. § 63-6-101(a)(1).

                                                       -8-
Dr. Oni sanctions based on his having incurred disciplinary sanctions by the New York
Board, is set forth at Tenn. Code Ann. § 63-6-214(b)(20). It provides that the Board may
exercise its disciplinary authority based upon:

       Disciplinary action against a person licensed to practice medicine by another
       state . . . for any acts or omissions that would constitute grounds for discipline
       of a person licensed in this state. A certified copy of the initial or final order
       or other equivalent document memorializing the disciplinary action from the
       disciplining state or territory shall constitute prima facie evidence of violation
       of this section and be sufficient grounds upon which to deny, restrict or
       condition licensure or renewal and/or discipline a person licensed in this state.

Tenn. Code Ann. § 63-6-214(b)(20).

       A certified copy of the New York Board’s final order revoking Dr. Oni’s New York
medical license was entered into evidence at the hearing before the Board. Dr. Oni testified
that his failure to report the Georgia criminal charges on his New York license renewal
application was based on his mistaken belief that New York law required the reporting of
criminal convictions, not charges. Subsequently, in its final order, the Board found as
follows:

       On or about April 28, 2011, [Dr. Oni’s] New York medical license was
       revoked for the following reasons:

       a. Having been found guilty of improper professional practice or professional
       misconduct by Tennessee;

       b. Having his license disciplined by Tennessee;

       c. Practicing the profession fraudulently by answering “No” on the New York
       licensure renewal application questions asking if he had any out-of-state
       discipline and any pending criminal charges, specifically, failing to disclose
       the [2007] Tennessee reprimand and pending Georgia charges for simple
       battery in one case, and burglary and theft in another case; and

       d. Making or filing a false report by answering “No” on the New York renewal
       application questions regarding any out-of-state discipline and any pending
       criminal charges, specifically, failing to disclose the Tennessee reprimand and
       the pending Georgia charges.



                                              -9-
        The Hearing Committee for the New York Board for Professional Medical
        Conduct unanimously found [Dr. Oni] guilty of all four violations specified
        [above]. The panel found “three separate instances of failing to disclose
        matters that should have been disclosed on the licensing application, namely
        the [2007] Tennessee reprimand and the two criminal charges in Georgia . . .
        . The panel saw this lack of respect for the truth as a serious defect in his moral
        character and thus was unanimous in concluding that the only appropriate
        remedy was revocation of his license to practice medicine in New York.”

        This Board heard [Dr. Oni’s] testimony today. Based upon the New York
        Board’s revocation order and this Board’s assessment of [Dr. Oni’s]
        credibility, this Board finds [Dr. Oni’s] testimony insufficient to overcome the
        findings of the New York Board.

The Board concluded that these findings “constitute grounds for disciplinary action against
[Dr. Oni’s] license to practice as a medical doctor in the State of Tennessee pursuant to Tenn.
Code Ann. § 63-6-214(b)[20] . . . .”

       Dr. Oni challenges the Board’s findings and conclusions,9 arguing that the Board
“penalized him for criminal charges that were not reportable in Tennessee” and “punish[ed]
him for not reporting to the [Board] a matter that had been settled between him and the
[Board] (the 2007 Tennessee Settlement).” The chancery court accepted this argument, but
we reject it.

       Dr. Oni correctly notes that Tennessee law requires physicians to report criminal
convictions, but not charges. See Tenn. Code Ann. § 63-6-214(b)(10). However, the
Board’s conclusion that Dr. Oni was subject to discipline under Tenn. Code Ann. § 63-6-
214(b)(20) was not based upon his incurring criminal charges in Georgia or a previous
reprimand in Tennessee, but rather upon unrebutted evidence that Dr. Oni made false
statements in his New York renewal applications. Section 63-6-214(b)(20) authorizes the
Board to impose reciprocal discipline “for any acts or omissions that would constitute
grounds for discipline” in Tennessee (emphasis added). Under Tenn. Code Ann. § 63-6-
214(b)(3), “[m]aking false statements or representations” is a ground for discipline.
Therefore, the Board properly subjected Dr. Oni to discipline pursuant to Tenn. Code Ann.
§ 63-6-214(b)(20). We reverse the chancery court’s order to the extent that it is inconsistent
with this conclusion.


        9
         On appeal, Dr. Oni does not take issue with the Board’s conclusion that his failure to fully pay the
costs from the 2007 Tennessee reprimand constituted grounds for discipline pursuant to Tenn. Code Ann.
§§ 63-6-214(b)(1) and (2).

                                                    -10-
                                                      III.

       We now consider the Board’s decision that revocation of Dr. Oni’s Tennessee medical
license was the appropriate sanction in this case. At the hearing, the ALJ instructed the
three-member Board to independently evaluate Dr. Oni’s testimony and credibility and to
determine the appropriate disciplinary action, if any, “in accordance with [its] legal authority
and the particular aspects of this case.” Much aggrieved, Dr. Oni argues that the Board
“clearly and erroneously believed that ‘mirroring’ the New York Board’s action relieved it
of the responsibility of making an independent determination whether Dr. Oni’s license
should be revoked.”

           As discussed above, Tenn. Code Ann. § 63-6-214(b)(20) allows the Board to
impose reciprocal discipline on licensed Tennessee physicians against whom another state
takes disciplinary action. While another state’s disciplinary order against a Tennessee
physician for acts or omissions that are punishable in Tennessee provides the Board
“sufficient grounds upon which to deny, restrict or condition licensure or renewal and/or
discipline a person licensed in this state,” the statute contains no requirement or implication
that the Board’s choice of sanction must be comparable to that of the other disciplining state.
Tenn. Code Ann. § 63-6-214(b)(20).10

      It appears from the transcript that the Board’s two-to-one decision to revoke Dr. Oni’s
Tennessee medical license was based on an erroneous belief that the Board had to mirror the
New York Board’s choice of sanction:

        Chair Ali: The next item of the order is the discipline to the license. This is
        something that really states all of them, and I’m hoping for discussion on that.
        They almost mirror each other. The state or the out-of-state entities have
        considered this matter whether it took one session, one day, ten days or so–as
        many sessions. It doesn’t matter. We do have a copy of the state of New
        York’s deliberation as far as conclusions. Subsequently it is customary for us
        to mirror what another state has decided is appropriate as a discipline for
        [Dr. Oni’s] license in that state. And the state of New York felt nothing less
        than revoking the license would be appropriate.
        ...


        10
           It would seem that, had the legislature intended to limit the Board’s choice of sanction in reciprocal
discipline cases like the one before us, Tenn. Code Ann. § 63-6-214(b)(20) would expressly include a
statutory presumption of penalty like the one applicable to reciprocal discipline cases that come before the
boards of chiropractic examiners, dentistry, nursing, osteopathic examination, examiners in psychology,
veterinary medical examiners, and emergency medical services. See Tenn. Code Ann. § 63-1-120(b).

                                                      -11-
       Member Yeiser: All right. Now, this is another consideration. What about
       probation?

       Dr. Lovelady: If we were to do a probation, we would need to put down the
       terms of that probation–what we list as reasonable terms of probation.

       Chair Ali: You also would–if you are not going to mirror the actions taken,
       you also have to say why.
       ...

       Chair Ali: . . . Our task is to issue an order on all the basis of the facts that are
       in front of us or what another Board has already decided in another state unless
       we disagree with them. If it’s–I would say, again–I’m not stating facts for
       Tennessee, but if another state does something completely–

       Member Yeiser: I know. We’ve done it over and over. It’s a common
       practice. I understand that.

       Chair Ali: It’s a common practice to mirror another state because they have
       gone through all of the items.

       Dr. Lovelady: If another state takes an action and makes an order and the order
       that they have made seems completely reasonable and they revoke a doctor’s
       license to practice in that state and that is reasonable, then it’s reasonable that
       we mirror that action partly in support of that state’s decision. Partly to protect
       the citizens of our state. I do not recall a precedent in which a Respondent
       came before us–as long as I’ve been on the Board, which is seven years–after
       a reasonable action was taken by another state and we did not support that.

(Emphasis added).

       Based on the record, we cannot understand how or why the Board arrived at its choice
to revoke Dr. Oni’s medical license. The Board’s stated policy reason behind its
decision–“to protect the health, safety, and welfare of the citizens of Tennessee”–is equally
unenlightening. While we are mindful that “the appropriate remedy is peculiarly within the
discretion of the agency,” McClellan v. Bd. of Regents of State Univ., 921 S.W.2d 684, 693
(Tenn. 1996), it appears from this record that the Board did not follow the ALJ’s instructions
to independently evaluate Dr. Oni’s testimony and credibility, and that it did not articulate
why revocation was appropriate. By simply mirroring the New York Board’s choice of

                                               -12-
discipline, the Board rendered an arbitrary or capricious decision, that is, “one that is not
based on any course of reasoning or exercise of judgment, or one that disregards the facts or
circumstances of the case without some basis that would lead a reasonable person to reach
the same conclusion.” City of Memphis v. Civil Serv. Comm’n, 216 S.W.3d 311, 316 (Tenn.
2007) (quoting Jackson Mobilphone Co. v. Tenn. Pub. Serv. Comm’n, 876 S.W.2d 106, 111
(Tenn. Ct. App. 1993) (internal citations omitted)).

       We are therefore of the opinion that the chancery court correctly reversed the Board’s
decision to revoke Dr. Oni’s Tennessee medical license, and we remand this matter to the
chancery court with instructions to remand it to the Board for reconsideration of the sanction.

                                             IV.

        Lastly, Dr. Oni maintains that he should not have to pay the administrative costs from
the 2011-2012 disciplinary proceeding before the Board. Tennessee Code Annotated § 63-6-
214(k) specifies that the Board “may, whenever a final order is issued after a disciplinary
contested case hearing that contains findings that a licensee or other person has violated any
[statutory provision governing the practice of medicine and surgery], assess the costs directly
related to the prosecution of the case against the licensee or person.” Dr. Oni’s conduct
underlies the Board’s disciplinary proceedings against him, and the Board properly found
that he was subject to discipline under Tenn. Code Ann. §§ 63-6-214(b)(1), (2), and (20).
We affirm the Board’s final assessment of costs against Dr. Oni.

                                        C ONCLUSION

       We remand this case to the chancery court with instructions to remand the case to the
Board for further proceedings consistent with this opinion. Costs of appeal are assessed
against the Tennessee Department of Health and the Tennessee Board of Medical Examiners.




                                                            __________________________
                                                              ANDY D. BENNETT, JUDGE




                                             -13-